276 N.W.2d 86 (1979)
202 Neb. 493
Bonnie K. SMITH, Appellant,
v.
UNIVERSITY OF NEBRASKA MEDICAL CENTER, Appellee.
No. 41915.
Supreme Court of Nebraska.
March 6, 1979.
Rehearing Denied March 6, 1979.
David L. Herzog, Omaha, for appellant.
Paul L. Douglas, Atty. Gen. and John R. Thompson, Asst. Atty. Gen., Lincoln, for appellee.
Heard before SPENCER, C. J., Pro Tem., BOSLAUGH, McCOWN, CLINTON, BRODKEY and WHITE, JJ., and KUNS, Retired District Judge.
SUPPLEMENTAL OPINION
C. THOMAS WHITE, Justice.
Upon motion for rehearing, the opinion previously adopted by this court appearing at 201 Neb. 730, 271 N.W.2d 852, is modified in the following particulars. The last full paragraph and the two sentences immediately preceding it are withdrawn and the following is substituted therefor:
The three-judge compensation court should have awarded the 50 percent penalty as provided in that section and suitable attorney's fees for services rendered both before the one-judge Workmen's Compensation Court and the three-judge court. Harrington v. State, 198 Neb. 4, 251 N.W.2d 653. The cause is remanded for that purpose.
The plaintiff also seeks reasonable attorney's fees for services before this court. The plaintiff is allowed the sum of $750 for the services of her attorney in this court. Reversed and remanded with directions.
*87 AFFIRMED IN PART, AND IN PART REVERSED AND REMANDED WITH DIRECTIONS.